                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 ANDREW VAN NEST DOBBINS,

                                                                          ORDER
        Plaintiff,
 v.
                                                                  Case No. 19-cv-869-wmc
 THE UNIVERSITY OF WISCONSIN MADISON
 TRANSPORTATION SERVICES,

        Defendants.

       Plaintiff Andrew Van Nest Dobbins has filed a proposed civil complaint. Plaintiff seeks

to commence this lawsuit without prepayment of the filing fee pursuant to 28 U.S.C. § 1915.

       From the affidavit of indigency plaintiff has submitted, I find that plaintiff is unable to

prepay the fees and costs of commencing this action or to give security therefor.




                                            ORDER

       IT IS ORDERED that:

       1.      Plaintiff Andrew Van Nest Dobbins’s petition for leave to proceed without

prepayment of fees is GRANTED.

       2.      No further action will be taken in this case until the court has screened the

complaint pursuant to 28 U.S.C. § 1915 to determine whether the case must be dismissed

because the complaint is frivolous or malicious, fails to state a claim on which relief may be

granted or seeks monetary relief against a defendant who is immune from such relief. Once

the screening process is complete, a separate order will issue.

                      Entered this 24th day of October, 2019.

                                     BY THE COURT:

                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
